Citation Nr: 1127572	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected hepatitis C.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from May 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that remand of the Veteran's claims is warranted as additional development is needed as discussed below.

Heart Disorder

The Board finds that remand is necessary in order to obtain a new VA examination with adequate medical nexus opinions.  The Veteran was provided a VA heart examination in December 2006 at which he was diagnosed with coronary artery disease.  It appears that the examiner gave a positive nexus opinion; however, the RO found the opinion inadequate as the examiner failed to provide a rationale and sent the claims file back to him for an appropriate medical opinion.  In February 2007, the examiner submitted an addendum in which he opined that the Veteran's "
coronary artery disease is not at least as likely as not, service-connected" stating "this is a post military service illness."  The Board finds the February 2007 medical opinion to again be inadequate as the examiner failed to provide a complete rationale.  The simple fact that this illness is post military service is not a sufficient basis for saying it is not related to the Veteran's active military service. 

Furthermore, the Board notes that, on his VA Form 9, the Veteran stated that "I feel the heart condition is caused by my s.c. hepatitis C."  The RO appropriately determined that the Veteran was claiming secondary service connection now for his heart disorder; however, it must have considered that claim as separate from the present claim for service connection on appeal.  It issued a rating decision denying secondary service connection for the Veteran's heart disorder in January 2010, but did not include a secondary service connection analysis in a Supplemental Statement of the Case issued in August 2010.  The Board notes, however, that a new theory of entitlement to a benefit does not constitute a new claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  

Thus, the Veteran's claim of secondary service connection is merely an extension of the claim for service connection that is already on appeal and must be addressed at the present time.  With regard to this new theory of entitlement, the Board notes that the Veteran reported at a December 2006 VA examination for his hepatitis C that the onset of hepatitis C was in 1994; whereas he reported at the December 2006 VA heart examination that his first episode of cardiac disease was in 2003.  Thus, his hepatitis C predated the onset of his claimed heart disorder, and the Board finds that a medical opinion is necessary in order to determine whether the Veteran's current heart disorder (diagnosed as coronary artery disease) is secondary to his service-connected hepatitis C.  

In conclusion, the Board finds that a new VA examination is necessary in order to obtain medical opinions as to whether the Veteran's current heart disorder is directly related to service or is secondary to his service-connected hepatitis C with complete rationales provided as to the basis of the medical opinions given.


Bilateral Hearing Loss

The Board finds that remand is warranted to provide the Veteran with a new VA audiological examination.  The Veteran previously underwent VA audiological examination in November 2006.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
25
LEFT
10
20
15
20
25

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 92 percent in the left ear.

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

Based on the auditory thresholds found on examination, the Veteran's hearing loss did not meet the definition of a hearing impairment for service connection purposes. The speech recognition score of 92 percent in the left ear does meet the criteria for a hearing impairment for service connection purposes; however, given that the auditory thresholds in the left ear were better compared to those in the right, the low speech recognition score for the left ear appears questionable.  Nevertheless, the Board finds that a new VA audiological examination is warranted given that it has been almost five years since the last examination and hearing loss is subject to worsening over time.  The duty to assist includes providing the Veteran a thorough and contemporaneous examination in service connection claims in certain cases such as when the disability must meet certain criteria and is subject to worsening.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  Thus a contemporaneous examination is warranted to determine whether the criteria is 3.385 are met for a service connectible hearing impairment and, if so, to obtain a medical nexus opinion with a complete rationale.

Tinnitus

At the November 2006 VA audiological examination, the Veteran reported having tinnitus with its onset during military service.  He reported his tinnitus was "periodic, inconsistent sometimes weekly sometimes monthly lasting for several hours."  Although finding that the Veteran's file supports the reported military noise exposure, the examiner stated that "[t]here is no audiological basis for the tinnitus complaint."  The Board is unclear as to what the examiner meant by this statement.  For example, the examiner could mean that he did not believe the Veteran's report of symptoms or that it was not conclusive enough for a diagnosis of tinnitus.  In contrast, he could have meant that the objective evidence did not support a diagnosis of tinnitus.  The Board is not able to tell, however, without further explanation, which was not provided.  The Board notes that the Veteran has not provided any lay or medical evidence relating to his claim of having tinnitus related to military noise exposure except to say on his VA Form 9 that he was subject to loud guns and artillery.  Thus, a new VA examination is warranted to determine whether the Veteran has tinnitus and, if so, whether it is related to noise exposure in service.

The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the following VA examinations.  The claims file must be provided to each examiner for review in conjunction with the examination, and such review should be noted in the examination report.

Heart Examination  - After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's coronary artery disease (or any other heart disorder found on examination) is related to any disease or injury incurred during service.  

Furthermore, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's coronary artery disease (or any other heart disorder found on examination) is proximately due to or the result of his service-connected hepatitis C.  If not, the examiner must further opine as to whether it is at least as likely as not that the Veteran's current heart disorder has been aggravated by his service-connected hepatitis C.

The examiner must provide a complete rationale for all opinions given, including discussion of evidence contrary to the opinion rendered.  

Audiological Examination - The examiner should elicit from the Veteran a detailed account of any instances of noise exposure during military service as well as before and after service.  After reviewing the file and conducting audiometric testing, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current hearing loss (whether bilateral or unilateral) and tinnitus are due to acoustic trauma incurred during service.  In rendering an opinion, the examiner must take into consideration the Veteran's report, if any, of an onset and/or a continuity of symptoms since service.  The examiner must provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  

2.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


